DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the original application filed on 3/1/2022.    
Claims 1-15 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,265,757. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of the instant application merely broaden the scope of claims 1 of U.S. Patent No. 11,265,757 by omitting limitations, such as “identifying a second paging set based on the tracked per-cell paging success rate with a cell identified by using a geographic distance from a serving cell”, and the “providing, by a core mobility node, a mobility proxying interface…” limitation. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Dependent claims 2-8 depend on independent claim 1, and are rejected for the same reasons.   

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 11,265,757. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 9 of the instant application merely broaden the scope of claims 9 of U.S. Patent No. 11,265,757 by omitting limitations, such as “identifying a second paging set with a cell identified by using a geographic distance from a serving cell”, “wherein the core mobility node provides a mobility proxying interface…”, and others. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Dependent claims 10-14 depend on independent claim 9, and are rejected for the same reasons.   

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of U.S. Patent No. 11,265,757. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 15 of the instant application merely broaden the scope of claim 14 of U.S. Patent No. 11,265,757 by omitting limitations, such as “identifying a second paging set based on the tracked per-cell paging success rate with a cell identified by using a geographic distance from a serving cell”. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “tracking area module configured to”, “paging module configured to”, “core network module configured to”, "core network proxy module for providing", and "tracking area management module for performing” of claims 9, 12-13, and 15.
Because claim limitation “paging module configured to" is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Please see paragraphs 145 and 153 of the pre-grant publication.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 9, 12-13, and 15 fail to meet the written description requirement because the specification fails to disclose any structure for performing each of the claimed functions.
Claims 10-14 depend on claim 9, and they are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “tracking area module configured to”, “core network module configured to”, "core network proxy module for providing", and "tracking area management module for performing” of 9, 12-13, and 15 invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For “tracking area module configured to”, “core network module configured to”, and “core network proxy module for providing”, the written description fails to provide a description or algorithm of how these functions are performed, and only "tracking area module" has a structure, i.e. a processor as in paragraph 145 of the pre-grant
publication. For “tracking area management module”, an algorithm is provided in paragraph 18
of the pre-grant publication, but there is no structure such as a processor for performing the
function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10-14 depend on claim 9, and they are rejected for the same reasons.
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Ahluwalia (US 2015/0289229) in view of Lipford (US 2009/0291695) and Arvidsson (US 2012/0295643).

Regarding Claim 1, Ahluwalia teaches a method, comprising:
tracking, at a messaging concentrator gateway between a radio access network and a core network, a last known cell for mobile devices attached in the radio access network (Ahluwalia, Fig 1a items 8, 13, and 15, paragraph 55, the home base stations are LTE home base stations and are coupled, by gateway HeNB GW 13, to core network 8, Fig 5 items 501 and 505, paragraph 76, Fig 5  illustrates the HeNB Gateway 13,  HeNB interface 501 transmits signals to and from HeNBs, network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection);
performing, based on the paging request message, a paging sequence to identify a paging set of base stations to page the specific mobile device, the paging sequence further comprising (Ahluwalia, paragraph 94, multi-step paging is used): 
identifying a paging set that is a last known cell for the specific mobile device based on the tracked last known cell (Ahluwalia, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection), 
sending paging messages to the radio access network to all cells in the paging set (Ahluwalia, Fig 6 item 611, paragraph 92, at step 611 the HeNB GW 13 sends a paging request to each of the HeNBs which operate the cells selected for the paging area), 
identifying a next paging set (Ahluwalia, Fig 6, paragraph 92, in in step 619 another paging set is defined by selecting cells to which a paging request has not been sent, hence this would be considered the second paging area), and
sending paging message to the radio access network to all cells in the next paging set (Ahluwalia, Fig 6, paragraph 93, after the subsequent paging area is defined in step 619, the method proceeds to step 611 where paging requests are sent to the HeNBs in the subsequent paging area); and
exiting the paging sequence once the specific mobile device has responded to a paging message from a base station in the paging set or once all base stations in a tracking area have been sent a paging message, thereby allowing paging of mobile devices while reducing a likelihood of paging all base stations in the tracking area (Ahluwalia, Fig 6 item 615, 621, paragraph 92,  if it is determined at step 613 that a response has been received, then at step 615 no further paging requests are transmitted otherwise proceed to step 617, hence if the response has been received then the paging was a success without having to page all the cells, at step 617 if there are no further cells to page then exit at step 621).

    PNG
    media_image1.png
    676
    902
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    803
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    755
    527
    media_image3.png
    Greyscale


Ahluwalia does not explicitly teach the below limitations:
(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network);
receiving a paging request message from the core network at the messaging concentrator gateway for a specific mobile device;
(identifying a next paging set) based on the tracked per-cell paging success rate;
However Lipford teaches the below limitation:
receiving a paging request message from the core network at the messaging concentrator gateway for a specific mobile device (Lipford, Fig 2 items 101 and 102, paragraph 35, a paging initiation message is received at gateway 102 transferred from network 101);

    PNG
    media_image4.png
    637
    757
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahluwalia by adding receiving a paging request at the gateway from a core network for a mobile device as taught by Lipford.    Because Ahluwalia and Lipford teach paging, and specifically Lipford teaches receiving a paging request at the gateway from a core network for a mobile device for the benefit of the analogous art of paging in a wireless network (Lipford, abstract).
Ahluwalia and Lipford do not explicitly teach the below limitations:
(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network);
(identifying a next paging set) based on the tracked per-cell paging success rate; 
However Arvidsson teaches the below limitations:
(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network) (Arvidsson, Fig 3, paragraph 50, Fig 3 contains counted observations of the user per TA for different time periods, paragraph 51, for each TA in the table and for which an observation has been counted, a TA probability value for the user  may be determined for one, several, or all of the predetermined time periods);
(identifying a next paging set) based on the tracked per-cell paging success rate (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user in various tracking per time period, these observations of location of the user may be, for example, paging responses, tracking area updates, and/or other events, hence this covers the case of the identifying being based on paging responses but not tracking area updates, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraphs 52-53, based on the determined TA probability values,  one or more primary and secondary TAs are determined, with the higher probability tracking areas being paged first), and 

    PNG
    media_image5.png
    629
    609
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahluwalia and Lipford by adding determining next paging set based on per-cell paging success rate as taught by Arvidsson.    Because Ahluwalia, Lipford, and Arvidsson teach paging, and specifically Arvidsson teaches determining next paging set based on per-cell paging success rate for the benefit of the analogous art of selectively paging a UE in a plurality of cells in which the UE is estimated to be located (Arvidsson, abstract).

Regarding Claim 2, Ahluwalia, Lipford, and Arvidsson further teach wherein the radio access network is a Long Term Evolution radio access network, the messaging concentrator gateway is between at least one eNodeB and a mobility management entity (MME), and the mobile devices are UEs (Ahluwalia, Fig 1a items 8 and 13, paragraph 55, the home base stations are LTE home base stations and are coupled, by gateway HeNB GW 13, to core network 8).

Regarding Claim 3, Ahluwalia, Lipford, and Arvidsson further teach wherein the paging sequence further comprises identifying a paging set based on a geographic distance from the identified last known cell (Ahluwalia, Fig 6 step 609, paragraph 91, at step 609 the HeNB GW 13 defines a paging area based on the UE Location information, if the UE is in a low mobility state then only the cells adjacent to the last known cell are selected for the paging area, if the UE is in a high mobility state then cells further away from the last known cell are selected).

Regarding Claim 4, Ahluwalia, Lipford, and Arvidsson further teach further comprising identifying the next paging set based on the tracked per-cell paging success rate by selecting a single cell with a highest ranked paging success rate for the specific mobile device, or a set of cells with a highest paging success rate for the specific mobile device above a threshold, or a set of cells with a paging success rate for the specific mobile device that is within a rank threshold from the single cell with the highest ranked paging success rate (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraph 54, the primary TAs are the TAs with the highest probabilities, hence in this case TA2 and TA23 are selected as primary TAs).

Regarding Claim 5, Ahluwalia, Lipford, and Arvidsson further teach further comprising identifying the next paging set based on the tracked per-cell paging success rate by selecting a single cell with a highest ranked paging success rate for a plurality of mobile devices over time, or a set of cells with a highest paging success rate for the plurality of mobile devices above a threshold, or a set of cells with a paging success rate for the plurality of mobile devices that is within a rank threshold from the single cell with the highest ranked paging success rate (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraph 54, the primary TAs are the TAs with the highest probabilities, hence in this case TA2 and TA23 are selected as primary TAs).

Regarding Claim 6, Ahluwalia, Lipford, and Arvidsson further teach further comprising tracking the per-cell paging success rate across multiple cells in the radio access network or across multiple mobile devices in the radio access network (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraph 54, the primary TAs are the TAs with the highest probabilities, hence in this case TA2 and TA23 are selected as primary TAs).

Regarding Claim 7, Ahluwalia, Lipford, and Arvidsson further teach further comprising tracking the per-cell paging success rate and the last known cell by maintaining a table of mobile device identifiers and cell identifiers (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, user 140 is considered the mobile device identifier and the tracking area ID is considered the cell identifier).

Regarding Claim 8, Ahluwalia, Lipford, and Arvidsson further teach wherein the mobile device identifiers are System Architecture Evolution Temporary Mobile Subscriber Identities (S-TMSIs) or International Mobile Subscriber Identities (IMSIs), and wherein the cell identifiers are Evolved Universal Terrestrial Radio Access Network Cell Global Identifiers (ECGIs) or physical cell identifiers (PCIs) (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, user 140 is considered the mobile device identifier and the tracking area ID is considered the physical cell identifier, Ahluwalia, paragraph 84, the location information stored and used by HeNB GW to define paging area include UE identifier such as S-TMSI).

Regarding Claim 15, Ahluwalia teaches a core mobility node, comprising:
a core network proxy module for providing a proxying interface for a plurality of eNodeBs towards a core network and a second proxying interface for a mobility management entity in the core network towards the plurality of eNodeBs (Ahluwalia, Fig 1a, paragraphs 55-56, a HeNB GW 13 couples the home base stations HeNB’s 11 to the MME 10 of the core network 8,  Fig 5, paragraph 76, Fig 5  illustrates the HeNB Gateway 13, HeNB interface 501 transmits signals to and from HeNBs, network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8); and 
a tracking area management module for performing steps to handle paging instructions received by the second proxying interface for a mobile device attached to one of the plurality of eNodeBs, the steps further comprising (Ahluwalia, Fig 1a items 8, 13, and 15, Fig 5 item 505, paragraph 76, Fig 5  illustrates the HeNB Gateway 13,  network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8, Fig 5 items 13, 508, and 509, paragraph 77, paging module 508 of HeNB GW 13 manages the transmission of paging requests and the definition of the paging areas in which paging messages are to be sent):
tracking, at a messaging concentrator gateway between a radio access network and a core network, a last known cell for mobile devices attached in the radio access network (Ahluwalia, Fig 1a items 8, 13, and 15, paragraph 55, the home base stations are LTE home base stations and are coupled, by gateway HeNB GW 13, to core network 8, Fig 5 items 501 and 505, paragraph 76, Fig 5  illustrates the HeNB Gateway 13,  HeNB interface 501 transmits signals to and from HeNBs, network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection);
performing, based on the paging request message, a paging sequence to identify a paging set of base stations to page the specific mobile device, the paging sequence further comprising (Ahluwalia, paragraph 94, multi-step paging is used): 
identifying a paging set that is a last known cell for the specific mobile device based on the tracked last known cell (Ahluwalia, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection), 
sending paging messages to the radio access network to all cells in the paging set (Ahluwalia, Fig 6 item 611, paragraph 92, at step 611 the HeNB GW 13 sends a paging request to each of the HeNBs which operate the cells selected for the paging area), 
identifying a next paging set (Ahluwalia, Fig 6, paragraph 92, in in step 619 another paging set is defined by selecting cells to which a paging request has not been sent, hence this would be considered the second paging area), and
sending paging messages to the radio access network to all cells in the next paging set (Ahluwalia, Fig 6, paragraph 93, after the subsequent paging area is defined in step 619, the method proceeds to step 611 where paging requests are sent to the HeNBs in the subsequent paging area); and
exiting the paging sequence once the specific mobile device has responded to a paging message from a base station in the paging set or once all base stations in a tracking area have been sent a paging message, thereby allowing paging of mobile devices while reducing a likelihood of paging all base stations in the tracking area (Ahluwalia, Fig 6 item 615, 621, paragraph 92,  if it is determined at step 613 that a response has been received, then at step 615 no further paging requests are transmitted otherwise proceed to step 617, hence if the response has been received then the paging was a success without having to page all the cells, at step 617 if there are no further cells to page then exit at step 621).
Ahluwalia does not explicitly teach the below limitations:
(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network);
receiving a paging request message from the core network at the messaging concentrator gateway for a specific mobile device;
(identifying a next paging set) based on the tracked per-cell paging success rate;
However Lipford teaches the below limitation:
receiving a paging request message from the core network at the messaging concentrator gateway for a specific mobile device (Lipford, Fig 2 items 101 and 102, paragraph 35, a paging initiation message is received at gateway 102 transferred from network 101);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahluwalia by adding receiving a paging request at the gateway from a core network for a mobile device as taught by Lipford.    Because Ahluwalia and Lipford teach paging, and specifically Lipford teaches receiving a paging request at the gateway from a core network for a mobile device for the benefit of the analogous art of paging in a wireless network (Lipford, abstract).
Ahluwalia and Lipford do not explicitly teach the below limitations:
(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network);
(identifying a next paging set) based on the tracked per-cell paging success rate; 
However Arvidsson teaches the below limitations:
(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network) (Arvidsson, Fig 3, paragraph 50, Fig 3 contains counted observations of the user per TA for different time periods, paragraph 51, for each TA in the table and for which an observation has been counted, a TA probability value for the user  may be determined for one, several, or all of the predetermined time periods);
(identifying a next paging set) based on the tracked per-cell paging success rate (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user in various tracking per time period, these observations of location of the user may be, for example, paging responses, tracking area updates, and/or other events, hence this covers the case of the identifying being based on paging responses but not tracking area updates, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraphs 52-53, based on the determined TA probability values,  one or more primary and secondary TAs are determined, with the higher probability tracking areas being paged first); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahluwalia and Lipford by adding determining next paging set based on per-cell paging success rate as taught by Arvidsson.    Because Ahluwalia, Lipford, and Arvidsson teach paging, and specifically Arvidsson teaches determining next paging set based on per-cell paging success rate for the benefit of the analogous art of selectively paging a UE in a plurality of cells in which the UE is estimated to be located (Arvidsson, abstract).

Claims 9-14 are rejected under 35 U.S.C 103 as being unpatentable over Ahluwalia (US 2015/0289229) in view of Arvidsson (US 2012/0295643).

Regarding Claim 9, Ahluwalia teaches a system, comprising:
a plurality of eNodeBs (Ahluwalia, Fig 1 a, HeNB 11-1 and 11-2);
a core mobility node situated in a core network providing mobility services to the plurality of eNodeBs (Ahluwalia, Fig 1 a, MME 10 of core network 8); and
a signaling concentrator node situated between the plurality of eNodeBs and the core mobility node, the signaling concentrator node further comprising (Ahluwalia, Fig 1a, HeNB GW 13):
a tracking area module configured to maintain a listing of each of the plurality of eNodeBs and a tracking area corresponding to each of the plurality of eNodeBs (Ahluwalia, Fig 5 items 13, 508, and 509, paragraph 77, paging module 508 of HeNB GW 13 manages the transmission of paging requests and the definition of the paging areas in which paging messages are to be sent, including paging definition module 511 which defines the paging areas, which would essentially be tracking areas or cells from the various eNBs, Fig 6 item 611, paragraph 92, at step 611 the HeNB GW 13 sends a paging request to each of the HeNBs which operate the cells selected for the paging area);
a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device (Ahluwalia, Fig 5 items 13, 508, and 509, paragraph 77-78, paging module 508 of HeNB GW 13 comprises a paging information module 509 for acquiring and maintaining the UE related information on which paging area definition is based including the location to form an initial paging area (IPA), and paging request module 513 for controlling the generation and transmission of the paging requests from HeNB GW to HeNBs); and
a core network module configured to provide a single eNodeB interface with a single tracking area to the core mobility node (Ahluwalia, Fig 1a item 13, Fig 5 step 501, paragraph 76, Fig 5  illustrates the HeNB Gateway 13,  HeNB interface 501 transmits signals to and from HeNBs),
where the tracking area module is further configured to track a last known cell for each known mobile device in the radio access network (Ahluwalia, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection), and 
wherein the tracking area module is further configured to provide a paging set based on the last known cell to avoid unnecessarily paging all cells in a mobile device tracking area (Ahluwalia, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection, Fig 6 item 611, paragraph 92, at step 611 the HeNB GW 13 sends a paging request to each of the HeNBs which operate the cells selected for the paging area, in in step 619 another paging set is defined by selecting cells to which a paging request has not been sent, hence this would be considered the second paging area), and 
Ahluwalia does not explicitly teach the below limitations:
(where the tracking area module is further configured to track) a per-cell paging success rate for each of the plurality of eNodeBs and (a last known cell for each known mobile device in the radio access network);
(wherein the tracking area module is further configured to provide a paging set based on) the tracked paging success rate and (the last known cell to avoid unnecessarily paging all cells in a mobile device tracking area);
However Arvidsson teaches the below limitations:
(where the tracking area module is further configured to track) a per-cell paging success rate for each of the plurality of eNodeBs and (a last known cell for each known mobile device in the radio access network) (Arvidsson, Fig 3, paragraph 50, Fig 3 contains counted observations of the user per TA for different time periods, paragraph 51, for each TA in the table and for which an observation has been counted, a TA probability value for the user  may be determined for one, several, or all of the predetermined time periods);
(wherein the tracking area module is further configured to provide a paging set based on) the tracked paging success rate and (the last known cell to avoid unnecessarily paging all cells in a mobile device tracking area) (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user in various tracking per time period, these observations of location of the user may be, for example, paging responses, tracking area updates, and/or other events, hence this covers the case of the identifying being based on paging responses but not tracking area updates, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraphs 52-53, based on the determined TA probability values,  one or more primary and secondary TAs are determined, with the higher probability tracking areas being paged first);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahluwalia by adding determining next paging set based on per-cell paging success rate as taught by Arvidsson.    Because Ahluwalia and Arvidsson teach paging, and specifically Arvidsson teaches determining next paging set based on per-cell paging success rate for the benefit of the analogous art of selectively paging a UE in a plurality of cells in which the UE is estimated to be located (Arvidsson, abstract).

Regarding Claim 10, Ahluwalia and Arvidsson further teach wherein the core mobility node is a mobility management entity for the long term evolution (LTE) protocol (Ahluwalia, Fig 1a items 8 and 13, paragraph 56, a MME 10 in the core network 8 maintains information for tracking and paging of UEs, paragraph 55, the home base stations are LTE home base stations and are coupled, by gateway HeNB GW 13, to core network 8).

Regarding Claim 11, Ahluwalia and Arvidsson further teach wherein the core mobility node provides a mobility proxying interface between the plurality of eNodeBs and a mobility management entity (MME) in a core network, and wherein the core mobility node provides a single eNodeB interface for the plurality of eNodeBs towards the MME (Ahluwalia, Fig 1a, paragraphs 55-56, a HeNB GW 13 couples the home base stations HeNB’s 11 to the MME 10 of the core network 8,  Fig 5, paragraph 76, Fig 5  illustrates the HeNB Gateway 13, HeNB interface 501 transmits signals to and from HeNBs, network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8).

Regarding Claim 12, Ahluwalia and Arvidsson further teach wherein the tracking area module further comprises per-cell paging success rates across multiple eNodeBs, or across multiple mobile devices (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraph 54, the primary TAs are the TAs with the highest probabilities, hence in this case TA2 and TA23 are selected as primary TAs). 

Regarding Claim 13, Ahluwalia and Arvidsson further teach wherein the tracking area module further comprises a table of mobile device identifiers and cell identifiers (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, user 140 is considered the mobile device identifier and the tracking area ID is considered the cell identifier). 

Regarding Claim 14, Ahluwalia and Arvidsson further teach wherein the mobile device identifiers are System Architecture Evolution Temporary Mobile Subscriber Identities (S-TMSIs) or International Mobile Subscriber Identities (IMSIs), and wherein the cell identifiers are Evolved Universal Terrestrial Radio Access Network Cell Global Identifiers (ECGIs) or physical cell identifiers (PCIs) (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, user 140 is considered the mobile device identifier and the tracking area ID is considered the physical cell identifier, Ahluwalia, paragraph 84, the location information stored and used by HeNB GW to define paging area include UE identifier such as S-TMSI). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Rune (US 2010/0075698)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/T.N.D/             Examiner, Art Unit 2412                                                                                                                                                                                           
/WALLI Z BUTT/Examiner, Art Unit 2412